ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Please replace claim 3 filed on 3/4/2022 with the following:
3. (Currently Amended) The method of Claim 1, further comprising determining a frequency bin corresponding to the low-resolution shift value.

Response to Arguments
Applicant's arguments, filed on 03/04/2022, in pages 10-13, with respect to Claim 1, 9 and 15 have been fully considered and are persuasive.  
Amendment to Claims 1, 9 and 15 overcomes 103 rejections. 
Cancellation of claim 2 has been acknowledged.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “determining a second value about the first object in response to the second number of radar pulses by performing a second fast Fourier transform (FFT) on a second radar data associated with the second number of radar pulses to obtain a high-resolution shift value of the first object, wherein the first FFT and the second FFT are executed sequentially with different fast Fourier transforms; and outputting at least a velocity of the first object according to the second value”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 3-8 depends ultimately from allowable, independent claim 1, so each of dependent claims 3-8 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 9, none of the prior art of record either taken alone or in combination discloses the claimed “determining a second value about the first object in response to the second number of radar pulses by performing a second fast Fourier transform (FFT) on a second radar data associated with the second number of radar pulses to obtain a high-resolution shift value of the first object, wherein the first FFT and the second FFT are executed sequentially with different fast Fourier transforms; and outputting at least a velocity of the first object according to the second value”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 10-14 depends ultimately from allowable, independent claim 9, so each of dependent claims 10-14 is allowable for, at least, the reasons for which independent claim 9 is allowable. 
As for independent claim 15, none of the prior art of record either taken alone or in combination discloses the claimed “determining a second value about the first object in response to the second number of radar pulses by performing a second fast Fourier transform (FFT) on a second radar data associated with the second number of radar pulses 10 obtain a high-resolution shift value of the first object, wherein the first F T and the second FFT are executed sequentially with different fast Fourier transforms; and outputting at least a velocity of the first object according to the second value”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 16-20 depends ultimately from allowable, independent claim 9, so each of dependent claims 16-20 is allowable for, at least, the reasons for which independent claim 9 is allowable. 
The closest prior art is found to be:
Brookner et al. (US 2016/0054439 A1) which describes that Figure 1a is a block diagram illustrating an exemplary radar system architecture 10 in accordance with an embodiment…as shown, the radar system architecture 10 includes: a signal processing and control section 12, a plurality of transmit/receive (T/R) modules 14, and a dispersive array 16. As will be described in greater detail, the dispersive array 16 may include a plurality of rows 16a,…,16n of radiating elements (paragraph 42); generate multiple successive radar waveforms at a first pulse repetition frequency (PRF) to form a first coherent processing interval (CPI)…process return data received during at least the first and second CPIs using MLE to generate an estimate of target azimuth angle, wherein the different PRFs associated with the first and second CPIs are used to reduce Doppler ambiguity…generate multiple successive radar waveforms at a second PRF to form a second CPI, the second PRF being different from the first PRF…process return data received during at least the first and second CPIs using MLE to generate an estimate of target azimuth angle, wherein the different PRFs associated with the first and second CPIs are used to reduce Doppler ambiguity (claim 2).
Cataldo (US 6,633,253 B2) describes  that subarray 1 Store N Data points…spectral processing N data points…subarray 2 store N Data points…spectral processing N data points…generate Wc and Wm… subtract corresponding RDBs of subarray 2 from subarray 1 (Figures 2-3); one of the basic moving target detection philosophy employed is to perform simple envelope and threshold detections on those range-Doppler cells falling in the pulse Doppler region (column 16 lines 3-16); it is implemented in a special array (which may be formed by combining;  the two identical receiving arrays)…when the radar data is spectrally processed and subtracted from each other…the object of this invention is to further process the radar data from two synthetic arrays and determine very accurately the range, relative radial velocity and angular position of the target (within the resolution of a Doppler bin or better) (column 3 lines 3-27).
Milkovich et al. (US 6,078,281) describes a design approach using two of two PRFs has been identified that provides all the features needed to resolve range ambiguity…given a new detection in any PRF only the range ambiguity must be resolved (Doppler ambiguity has already been resolved), the target measured data is recorded and flagged for range ambiguity resolution on the next PRF change…based on the measured Doppler of the flagged target, a Doppler window wide enough to account for frequency changes in moving from previous scan position to current scan is used to search all the range bins in the Doppler window in the second PRF…each new detection identified in PRF-1 is paired with detections in PRF-2 that fall within the Doppler window) (column 27 line 54 – column 28 line 12); the two PRF approach resolves ambiguity by first removing both the radar movement and the target movement from the second PRF range measurement and then using the range gate position of the target in both PRFs to determine the range fold…knowing the radar position on PRF-1 and PRF-2 makes it easy to correct for radar movement…Knowing target Doppler unambiguous frequency provides an accurate range change measurement to correct for target motion (column 25 lines 42-64). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648